     Case 2:21-cv-04686-MWF-SP Document 1 Filed 06/08/21 Page 1 of 4 Page ID #:1



1    YARIJANIAN & ASSOCIATES
     A Professional Corporation
2
     dba Student Rights Attorneys
3    Hamlet Yarijanian, SBN 314519
     Marian Saad, SBN 319110
4    4340 N. Eagle Rock Blvd.
5
     Los Angeles, CA 90041
     Phone: (626) 768-3422
6    Facsimile: (626) 768-3405
     Attorneys for Plaintiffs
7
     hamlety@gmail.com
8

9
                               UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11

12   In the Matter of RICHIE GARCIA,                  Case No.:
     PARENT OF KRISTINE SANCHEZ,
13   ADULT STUDENT
                                                      COMPLAINT
14
            Plaintiff,
15
            vs.
16
     BELLFLOWER UNIFIED SCHOOL
17
     DISTRICT
18
            Defendant.
19

20

21
                                         I.      Preliminary Statement
22

23   This action is brought by Richie Garcia, parent of Kristine Sanchez an adult Student, and seeks
24
     reasonable attorneys’ fees pursuant to the Individuals with Disabilities Education Act, (IDEA) 20
25
     U.S.C. §1401 et seq..
26

27
                                               II.     Jurisdiction
28

                                                     COMPLAINT

                                                         1
     Case 2:21-cv-04686-MWF-SP Document 1 Filed 06/08/21 Page 2 of 4 Page ID #:2



1      1. This court has jurisdiction pursuant to 20 U.S.C. §1415(e)(4).
2
                                                  III.    Parties
3

4      2. Plaintiffs, Richie Garcia is the biological parent of a child with disabilities, a then- minor,
5         K.S., who resided in Bellflower, California during the time of the action giving rise to
6         this Complaint.
7      3. Defendant, Bellflower Unified School District, is established by the laws of the State of

8         California with the responsibility of providing education, including special education, to

9
          disabled children residing in Bellflower. Unified School District receives federal funds
          from the United States Department of Education pursuant to the Individuals with
10
          Disabilities Education Act (IDEA).
11

12                                         IV.     Factual Allegations
13
       4. On January 28, 2020, Richie Garica requested a special education hearing from the
14
          Office of Administrative Hearings (OAH) to resolve disputed issues between himself and
15
          the Bellflower Unified School District, concerning the provision of special education to
16
          K.S. (Attachment A).
17
       5. Mr. Garica’s hearing request stated that the defendant District had failed to provide a free
18        appropriate public education to his daughter, K.S. pursuant to IDEA.
19     6. In their hearing request, Mr. Garica also stated that the defendants had:
20
       Issue One: District denied Student a free appropriate public education, commonly referred
21
       to as a “FAPE”, by failing to refer Student for an assessment of a suspected disability in the
22     area of educationally related mental health services (ERMHS).

23     Issue Two: District denied Student a free appropriate public education by failing to
       appropriately assess Student in the area of psycho-education on April 18, 2018.
24

25     Issue Three: District denied Student a FAPE, by failing to refer Student for an assessment of
       a suspected disability in the area of speech and language.
26

27
       Issue Four: District denied Student a FAPE, by failing to provide Student speech and
       language as a related service to help support her communicative and pragmatic goals
28     pursuant to Student’s April 18, 2018 IEP.

                                                    COMPLAINT

                                                          2
     Case 2:21-cv-04686-MWF-SP Document 1 Filed 06/08/21 Page 3 of 4 Page ID #:3



1
       Issue Five: District denied Student a FAPE from January 28, 2018 through April 18, 2018
2
       as the goals were not reasonably calculated to ensure meaningful educational benefits.
3
       Issue Six: District denied Student a FAPE starting January 28, 2018 through April 18, 2018
4      to call an IEP meeting to revise the goals and services.
5
       Issue Seven: District denied Student a FAPE in the April 18, 2018 IEP, as amended on
6      October 3, 2018, by failing to offer her the following, which were needed to sufficiently
       provide Student with some educational benefit:
7                 a. appropriate present levels of performance;
8                 b. appropriate goals in the areas of:
                          i. social emotional;
9                        ii. transition; and
                        iii. functional skills; and
10
                  c. adequate services in the areas of:
11                        i. counseling;
                         ii. transition; and
12                      iii. functional skills.
13
       7. It should be noted that Issue 7(b)(ii) and 7(c)(ii) was withdrawn on May 13, 2020, by
14        Student.
       8. On May 12, 13, 14, and 15 2020, Office of Administrative Hearings, Judge Cararea
15
            Lucier convened a special education due process hearing to address the issues in dispute.
16
       9.   Attorney Hamlet Yarijanian and Marian Saad represented Richie Garcia and K.S.at the
17
            hearing. Mr. Garcia was the only biological parent present on all days of the hearing.
18     10. On July 07, 2020, Administrative Law Judge Cararea Lucier ruled that Student was the
19          prevailing party on Issues: One, Two, Three, Four and Issue seven, subsection b and
20          partly prevailed on Issue Seven, subsection C. Bellflower Unified School District
21          prevailed on Issues: Four and five as well as partly prevailed on Issue seven, subsection

22          C.

23
       11. On April 1, 2021, pursuant to the Individuals with Disabilities Education Act and on
            behalf of Richie Garica, K.S, and Yarijanian & Associates, PC., requested payment of
24
            attorneys’ fees and costs totaling $ 87,507.00 from the Bellflower Unified School
25
            District. (Attachment B).
26
       12. The request included detailed contemporaneous time records explaining the time Mr
27
            Garcia’s attorneys spent representing them. (Attachment C).
28
       13. This figure represents the following Attorney level expenditure:
                                                   COMPLAINT

                                                         3
     Case 2:21-cv-04686-MWF-SP Document 1 Filed 06/08/21 Page 4 of 4 Page ID #:4



1              a. Attorney Hamlet Yarijanian expended approximately one hundred ninty eight
2                  (198.14) hours at his then rate of $350.00, which was increased in 2020 to
3                  $375.00, per hour on the OAH Due Process filing and the OAH Hearing
4                  participation.

5              b. Attorney Marian Saad expended approximately forty-one (41) hours on the OAH
                   Due Process filing at her then rate of $300.00, per hour on the OAH Due Process
6
                   filing and the OAH Hearing participation.
7

8                                          V. Cause of Action
9
        14. Paragraphs one through thirteen are incorporated by reference as if fully set forth herein.
10
        15. Plaintiff, as the prevailing party under the Individuals with Disabilities Education Act, is
11
           entitled to an award of attorneys’ fees and costs for legal representation by Yarijanian &
12
           Associates, pc, collectively.
13

14         WHEREFORE, Plaintiff prays for the following relief:
15
           1. That this Court takes jurisdiction of this matter.
16
           2. That, pursuant to the Individuals with Disabilities Education Act, this Court award
17
               plaintiff reasonable attorneys’ fees and costs of $87,507.00 in addition to attorneys’
18             fees and costs for the representation provided in this action.
19         3. Any additional relief this Court deems appropriate.
20
                                                          Respectfully submitted,
21

22
     DATED: May 11, 2021
23

24
                                                          ________________________
25                                                          Hamlet Yarijanian
                                                            Attorney for Plaintiffs
26

27

28

                                                    COMPLAINT

                                                          4
